I respectfully dissent.
Code section 1415 provides:
"Waivers prohibited. No employee or dependent to whom this chapter applies, shall have power to waive any of the provisions of this chapter in regard to the amount of compensation which may be payable to such employee or dependent hereunder."
Code section 1378 provides:
"Contract to relieve not operative. No contract, rule, regulation, or device whatsoever shall operate to relieve the employer, in whole or in part, from any liability created by this chapter except as herein provided."
Code section 1436 deals with compensation agreements and provides, in part:
"Such agreement shall be approved by said commissioner only when the terms conform to the provisions of this and the preceding chapter."
Accordingly, we held in Forbes v. Ottumwa Sand Co., 216 Iowa 292, 249 N.W. 399, that a memorandum of settlement, which did not allow the true and correct legal amount to which claimant was entitled under the compensation act, was invalid on its face; that the order of approval by the commissioner was equally invalid; and that the case would be regarded as still pending before the commissioner, and undisposed of by him. In that case the jurisdiction of the commissioner was challenged.
In Comingore v. Shenandoah Artificial Ice Co., 208 Iowa 430, *Page 442 
431, 226 N.W. 124, 125, we said that even though the memorandum of settlement was technically correct, the claimant was attempting to put a construction thereon contrary to the provisions of the Compensation Act and that the commissioner had jurisdiction to act several years after the memorandum was approved. In that case some defenses pleaded were "a settlement and estoppel, a prior award, want of jurisdiction on the part of the commissioner, * * *."
In Dietz v. Pioneer Hi-Bred Corn Co., 231 Iowa 220,1 N.W.2d 235, these cases were discussed with the statement that the only proof required to change the approved memorandum in such cases was that it was erroneous.
In Spurgeon v. Iowa  Missouri Granite Works, 196 Iowa 1268, 1273, 194 N.W. 286, 288, we said:
"No one will assume to affirm that if a workman has signed an agreement which secures to him substantially less than the amount to which he is entitled under the schedule on the basis of time lost or injury actually sustained, that he will be bound by the agreement."
This is not a case of change of condition. It has to do with a memorandum of settlement, allegedly invalid under the statute, and an approval, also allegedly invalid.
The apparent purpose of Code section 1415 is the protection of the workman. The legislature evidently enacted this statute to insure he would be paid no less than statutory compensation. Section 1378 similarly affects the employer. Therefore, the legislature put it out of the power of either the workman or the employer to reduce the amount and by section 1436 forbade the approval of an incorrect memorandum of agreement.
GARFIELD, J., joins in this dissent. *Page 443